          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 1 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                        Civil Action No. 20-1732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.



  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR PARTIAL
    SUMMARY JUDGMENT, AND CROSS-MOTION FOR PARTIAL SUMMARY
                            JUDGMENT

       Defendants respectfully provide this opposition to Plaintiff’s Cross-Motion for Partial

Summary Judgment, ECF No. 13, and cross-move for Summary Judgment pursuant to Federal

Rule of Civil Procedure 56. There is no genuine issue as to any material fact, and for the reasons

described in the accompanying memorandum of points and authorities, Defendants are entitled to

judgment as a matter of law as to Plaintiffs’ expedition claims, Counts 2, 4, 6, 8, 12, 14, 16, and

18. Defendants’ Statement of Material Facts and a Proposed Order also accompany this motion.


DATED: September 18, 2020                      Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Christopher R. Healy

                                               CHRISTOPHER R. HEALY
                                               Trial Attorney

                                                 1
Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 2 of 23




                            U.S. Department of Justice
                            Civil Division, Federal Programs
                            Branch 1100 L St, N.W.
                            Washington, D.C. 20530
                            Telephone: (202) 514-8095
                            Facsimile: (202) 616-8470
                            E-mail: Christopher.Healy@usdoj.gov




                              2
          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 3 of 23




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                         Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                  Defendants.



DEFENDANTS’ MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    THEIR CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT, AND
  OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR PARTIAL SUMMARY
                            JUDGMENT

                                        INTRODUCTION
       Plaintiff’s Cross-Motion for Partial Motion for Summary Judgment (“Pl.’s Mot.”), ECF

No. 13, should be denied, and Defendants’ Cross-Motion granted, because Defendants properly

concluded, based on the record before them at the time, that Plaintiff’s FOIA requests were not

eligible for expedited processing. First, NSC-RAISMD is not an agency subject to FOIA, and

therefore Claims 2, 4, and 16, which are directed at NSC-RAISMD, fail to state a claim, and

must be decided in the Government’s favor for the reasons stated in the Government’s Partial

Motion to Dismiss. See infra Part I. Second, Plaintiff did not present a compelling need for

expedited processing because he did not provide sufficient factual evidence to demonstrate an

“urgency to inform the public,” so the Defendants correctly denied his request. Third, the level

of detail contained in the denial letters is not relevant, because the burden was on Plaintiff to

demonstrate compelling need, not on Defendants to show lack thereof. Finally, DOJ’s decision

to grant expedited processing as to Plaintiffs’ request for documents from the Office of Legal
                                                  3
            Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 4 of 23




Counsel (OLC) does not control the other Defendants’ independent decisions to deny such

requests.

                    STATUTORY AND REGULATORY BACKGROUND

       The Freedom of Information Act offers requestors two potential avenues for processing

their requests. The one that applies to all but a narrow set of requests requires agencies to process

requests within 20 days, 5 U.S.C. § 552(a)(6)(A)(i)-(ii), allows for an additional ten days in

“unusual circumstances” defined in section 552(a)(6)(B)(iii), and allows for longer processing

periods in cases of “exceptional circumstances” defined in section 552(a)(6)(C)(i). The other

avenue for processing FOIA requests, known as “expedited processing,” requires agencies to

process requests that are granted this status “as soon as practicable.” 5 U.S.C. § 552(a)(6)(E)(iii).

Rather than requiring requests to be processed within a certain period of time, expedited

processing requires the agency to prioritize later-filed requests over earlier-filed ones (except

earlier filed expedited requests) and, in general, requires agencies to depart from their normal

administrative processes for determining the priority of FOIA requests they receive. 1

       Congress determined that this deviation from an agency’s standard procedures should

occur only “in cases in which the person requesting the records demonstrates a compelling need”

and “in other cases determined by the agency.” 5 U.S.C. § 552(a)(6)(E)(i)(II); Al-Fayed v. Cent.

Intelligence Agency, 254 F.3d 300, 307 n.7 (D.C. Cir. 2001) (noting that § 552(a)(6)(E)(i)(II)

gives agencies “latitude to expand the criteria for expedited access beyond cases of ‘compelling




1
  As stated in the Senate Report for the FOIA amendments that added the expedited processing
requirements, the goal “is not to get the request for expedited access processed within a specific
time frame, but to give the request priority for processing more quickly than otherwise would
occur.” S. Rep. No. 104-272, at 17, 1996 WL 262861; see also H.R. Rep. No. 104-795, at 18,
reprinted at 1996 U.S.C.C.A.N. 3448, 3461 (1996).

                                                  4
          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 5 of 23




need”’) (quoting Electronic Freedom of Information Amendments of 1996, H.R. Rep. No. 104-

795, at 26 (1996), reprinted in 1996 U.S.C.C.A.N 3448, 3469, 1996 WL 532690)).

       FOIA defines “compelling need” to mean:
       (I)      that a failure to obtain requested records on an expedited basis under this
                paragraph could reasonably be expected to pose an imminent threat to the life or
                physical safety of an individual; or

       (II)     with respect to a request made by a person primarily engaged in disseminating
                information, urgency to inform the public concerning actual or alleged Federal
                Government activity.

5 U.S.C. § 552(a)(6)(E)(v).
       In enacting these statutory provisions, Congress specified that the expedited processing

categories should be “narrowly applied.” Al-Fayed, 254 F.3d at 310 (quoting H.R. Rep. No. 104-

795, at 26). As the D.C. Circuit explained in Al-Fayed,

       Congress' rationale for a narrow application is clear: “Given the finite resources
       generally available for fulfilling FOIA requests, unduly generous use of the
       expedited processing procedure would unfairly disadvantage other requestors who
       do not qualify for its treatment.” . . . Indeed, an unduly generous approach would
       also disadvantage those requestors who do qualify for expedition, because
       prioritizing all requests would effectively prioritize none.

Id. (quoting H.R. Rep. No. 104-795, at 26).

       Congress also instructed agencies to “ensure” in their regulations (i) that determinations

whether to provide expedited processing are made, and notice provided, within 10 days after the

date of the request, see 5 U.S.C. § 552(a)(6)(E)(ii)(I); and (II) “expeditious consideration of

administrative appeals of such determinations of whether to provide expedited processing.” Id. §

552(a)(6)(E)(ii)(II). The requestor bears the burden of showing that expedition is appropriate.

Al-Fayed, 254 F.3d at 305 n.4 (citing 5 U.S.C. § 552(a)(6)(E)(i)(I) and H.R. Rep. No. 104-795,

at 25). Expedition decisions are subject to judicial review in accordance with § 552(a)(6)(E)(iii),

which states:


                                                 5
          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 6 of 23




       Agency action to deny or affirm denial of a request for expedited processing
       pursuant to this subparagraph, and failure by an agency to respond in a timely
       manner to such a request shall be subject to judicial review under [5 U.S.C. §
       552(a)(4)], except that the judicial review shall be based on the record before the
       agency at the time of the determination.

       5 U.S.C. § 552(a)(6)(E)(iii) (emphasis added).

       The standard for reviewing agency decisions to deny expedition depends on the ground

for decision. A decision denying expedited processing for failure to establish “compelling need”

under § 552(a)(6)(E)(i)(I) is reviewed de novo. See Al-Fayed, 254 F.3d at 307-08. A decision

denying expedited processing for failure to meet criteria established by an agency under

§ 552(a)(6)(E)(i)(II), however, is reviewed under a more deferential “reasonableness” standard.

See Al-Fayed, 254 F.3d at 307 n.7 (noting that, “to the extent th[]e [agency FOIA] regulations

expand the criteria for expedited processing beyond ‘compelling need,’ the agencies reasonably

determined that plaintiffs' requests did not meet the expanded criteria”).

       Defendant agencies2 have promulgated regulations in accordance with this statutory

framework. In addition to the statutory bases found in 5 U.S.C. § 552(a)(6)(E)(v), the

Department of Defense (DOD) provides for expedited processing “if loss of substantial due

process rights is imminent” and in situations where “failure to obtain the requested information

on an expedited basis could reasonably be expected to harm substantial humanitarian interests.”

32 C.F.R. § 286.8(e)(1)(ii). The National Archives and Records Administration (NARA)

includes instances of “an imminent loss of a substantial due process right,” and on matters of

“widespread and exceptional media interest in which there exist possible questions that affect

public confidence in the Government’s integrity.” 36 C.F.R. § 1250.28(a). The Department of



2
 Putative defendant the National Security Council Records Access and Information
Management Directorate (NSC-RAISMD) is not an agency subject to FOIA. Defendants have
moved to dismiss NSC-RAISMD from this suit. See ECF No. 7.
                                                 6
          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 7 of 23




State (State), similarly, allows for expedited processing where “[f]ailure to release the

information would impair substantial due process rights or harm substantial humanitarian

interests.” 22 C.F.R. § 171.11(f). The Department of Justice (DOJ) defines two regulatory

categories for expedited processing, that is, “loss of substantial due process rights,” and matters

“of widespread and exceptional media interest in which there exist possible questions about the

government's integrity that affect public confidence.” 28 C.F.R. 16.5(e)(1). The Central

Intelligence Agency (CIA) and the Office of the Director of National Intelligence (ODNI) do not

include additional bases for expedited processing beyond those found in the statute. See 32

C.F.R. § 1900.34(c)(1-2) (CIA); § 1700.12 (ODNI). Each of the Defendant agencies requires

that an individual requesting expedited processing submit a statement that explains in detail the

factual basis for the need for expedited processing.3

                                  FACTUAL BACKGROUND

       Between February and May, Plaintiff sent a series of FOIA request letters to Defendants

seeking information regarding the prepublication review process of John Bolton’s book, The




3
 See 32 C.F.R. § 286.8(e)(3) (DOD) (a requester must “explain[] in detail the basis for making
the request . . . . The existence of numerous articles published on a given subject can be helpful
in establishing the requirement that there be an ‘urgency to inform’ the public on the topic.”); 28
C.F.R. § 16.5(e)(3) (DOJ) (substantially the same as DOD); 22 C.F.R. § 171.11(f) (State) (“The
request for expedited processing shall set forth with specificity the facts on which the request is
based”); 36 C.F.R. § 1250.28(c) (NARA) (requesters must “submit a statement . . . explaining
the basis for your need for expedited processing”); 32 C.F.R. § 1900.34(c) (CIA) (requester’s
certification of “compelling need” must “set forth with specificity the relevant facts upon which
the requester relies”); 32 C.F.R. § 1700.12(b) (ODNI) (a requester who seeks expedited
processing “must submit a statement. . . explaining in detail the basis for requesting expedited
processing”).

                                                 7
          Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 8 of 23




Room Where it Happened. See Pl.’s Ex. A, ECF No. 13-1 (copies of FOIA requests). Each of

these requests contained the following text requesting expedited processing:

       My client has no commercial interest in this information. Legal Eagle runs the
       LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is the
       most popular YouTube channel focused on legal issues—as well as one of the
       fastest growing educational channels, in the world—with more than 834,000
       subscribers, 5 million monthly views, and 70 million total video views.
       Accordingly, Legal Eagle qualifies as a representative of the news media.
       Furthermore, Legal Eagle intend to use this information to significantly contribute
       to public understanding about a topic of significant public interest involving the
       operations or activities of the Government. For this reason we request a public
       interest fee waiver for this request, and we do not agree to pay any fees.
       The subject of this request clearly concerns the operations or activities of the
       Government. Bolton’s entire manuscript concerns the operations or activities of the
       Government. Moreover, the requested information will shed significant light on the
       prepublication review process used in this case—itself a Government activity. The
       requested material is likely to significantly contribute to public understanding of
       the Government operations or activities in question. One of the most popular
       LegalEagle segments is the “Real Law Review” series, in which the host explains
       the legal issues behind major stories in the news. In recent months, this has included
       discussions about executive power, privileges, impeachment, and related issues—
       all of which are relevant to this request. This built in audience, coupled with Legal
       Eagle’s recognized expertise in this type of analysis, ensures that the requested
       information will be synthesized, packaged, and explained in terms which will
       significantly improve the understanding of these issues by a large segment of the
       general public.
       Similarly, because of the issues surrounding this manuscript and the Government’s
       efforts to prohibit Bolton from providing the requested information—either in his
       book or in Congressional testimony—this request satisfies the compelling need
       standard for expedited processing, since it is made by a person primarily engaged
       in disseminating information to inform the public about Government activity
       involving topics of breaking news.
Pl.’s Ex. A.
       Fifteen of the sixteen letters sent contained the language used above. See Pls.’ Ex. A. In

three of those letters, Plaintiff added additional language at the end of the final sentence. In a

February 18, 2020 letter to NSC-RAISMD (one of three requests to NSC-RAISMD at issue in

this litigation) requesting “regulations, policy statements, guidelines” and similar materials



                                                  8
             Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 9 of 23




“which provide direction for officials performing prepublication review,” Plaintiff included the

following sentence and the end of the preceding paragraphs:

        While these guidance documents may not be directly about Bolton or his book,
        they are the rules that your office will be following when conducting this review,
        and therefore they are directly related to the topic of widespread media interest.
Id. at 29. In its two letters to the DOJ’s Office of Legal Counsel requesting opinions discussing

prepublication review, Plaintiff added the following sentence at the end of the preceding

paragraphs:

        While most or all of these opinions are unlikely to be about this book, they are
        still directly related to the topic of widespread media interest, since the
        Government is likely to be considering them when reviewing Bolton’s book.

Id. at 33.

        One of the requests had language different than the paragraphs restated above. In a

request letter sent to NARA that sought prior prepublication review policies and guidance

documents from the George W. Bush Presidential Library, Plaintiff deleted the paragraphs above

and replaced it with the one below:

        Because of the issues surrounding the Government’s efforts to censor all or part of
        former National Security Advisor John Bolton’s book The Room Where It
        Happened, this request satisfies the compelling need standard for expedited
        processing, since it is made by a person primarily engaged in disseminating
        information4 to inform the public about Government activity involving topics of
        breaking news. While these guidance documents will obviously not be about this
        book—and may not even be current—they are still directly related to the topic of
        widespread media interest, since very little is known about the prepublication
        review process used by the NSC, and the rules used by the George W. Bush
        administration are the most recent such documents readily accessible by the public.
Id. at 30. Plaintiff’s request letters contained no further evidence of its compelling need for

expedited processing, beyond the language described here. See generally id.



4
 At this location in the text Plaintiff appended a footnote describing the Legal Eagle YouTube channel and its
popularity. See id. at 30

                                                         9
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 10 of 23




       In its Amended Complaint, Plaintiff included eight claims challenging denials of

expedited processing. See Am. Compl. Claims 2, 4, 6, 8, 12, 14, 16, 18, ECF No. 5. Each of

these claims alleges that “Legal Eagle demonstrated that there was an urgent need of a requester

primarily engaged in disseminating information (itself) to inform the public about an actual or

alleged Federal Government activity (the prepublication review of Bolton’s manuscript).” Am.

Compl. ¶¶ 51, 61, 74, 88, 121, 132, 142, 153. As such, Plaintiff’s claims for expedited

processing are based solely upon the theory that they showed “compelling need” under the FOIA

statute, 5 U.S.C. § 552(a)(6)(E)(v)(II), and not under any of the Defendants’ additional

regulatory factors.

                               STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure provides that a court should grant

summary judgment “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” See Fed. R. Civ.

P. 56(a). Material facts are those that may affect the outcome of the case. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

“genuine” if the record contains admissible evidence on which a reasonable jury could

return a verdict for the nonmoving party. See id. The Court may not weigh the evidence.

See id. at 255. Rather, the nonmoving party's evidence must be believed and “all

justifiable inferences are to be drawn in [the nonmovant's] favor.” Id.

                                      ARGUMENT

       I.      NSC-RAISMD is Not an Entity Subject to FOIA, so the Government
               is Entitled to Judgment as a Matter of Law as to Claims 2, 4, and 16.

       As described in Defendants’ Partial Motion to Dismiss, and in its Reply in support of that

motion, NSC-RAISMD is not an agency subject to FOIA. See ECF Nos. 7, 18. Because this

                                                10
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 11 of 23




issue has been thoroughly briefed in those prior filings, Defendants do not reiterate those

arguments here. For the reasons stated in the motion and reply, Plaintiff has no proper cause of

action as to its claims against NSC-RAISMD, including the claims regarding expedited

processing (Claims 2, 4, and 16). See id. Judgment as a matter of law in the Government’s favor

is therefore appropriate as to those claims. In the alternative, Defendants respectfully request

that the Court hold the aspects of this motion that pertain to NSC-RAISMD until after its ruling

on the Partial Motion to Dismiss.

       II.     Plaintiff Did Not Demonstrate a Compelling Need for Expedited
               Processing, so the Government Should Prevail as to the Remaining
               Claims at Issue in Plaintiff’s Partial Motion.
       Because Plaintiff did not present sufficient information to support its expedited

processing request, the Defendants’ decisions to deny those requests were proper. See Al-Fayed,

254 F.3d at 305 n.4 (burden of demonstrating compelling need is the requester’s). Since Plaintiff

did not purport to show that its requests met the definition of any “other cases” defined by

regulation, see Pls.’ Ex. A, Plaintiff was required to show it had a “compelling need” to obtain

expedited processing under the statute. 5 U.S.C. § 552(a)(6)(E)(i). As described above, that

need is established, upon the “record before the agency at the time of the determination,” 5

U.S.C. § 552(a)(6)(E)(iii), if either: (1) failure to obtain expedited processing would pose an

“imminent threat to the life or physical safety of an individual”; or (2) the requester is “primarily

engaged in disseminating information” and shows an “urgency to inform the public concerning

actual or alleged Federal Government activity.” 5 U.S.C. § 552(a)(6)(E)(v)(I)-(II).

       Only the second of these two bases is at issue in this case, because Plaintiff did not

attempt to make any showing as to the first. Defendants do not contest that Plaintiff

demonstrated it was “primarily engaged in disseminating information,” or that its request



                                                 11
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 12 of 23




concerned an “actual or alleged Federal Government activity.” However, Plaintiff failed to

provide sufficient information to show that there was an “urgency to inform the public.” Id.

       As described, the categories for compelling need are “intended to be narrowly applied,”

since “prioritizing all requests would effectively prioritize none.” Al-Fayed v. CIA, 254 F.3d at

310. The standard of “urgency to inform” requires that Plaintiffs show that the information

requested “pertain[s] to a matter of a current exigency to the American public and that a

reasonable person might conclude that the consequences of delaying a response to a FOIA

request would compromise a significant recognized interest.” Id. “The public’s right to know,”

although significant and important, is not, by itself “sufficient to satisfy this standard.” Id.

       In analyzing such a showing, it is “neither the Court’s nor the agency’s responsibility to

connect the dots for plaintiffs.” Elec. Privacy Info. Ctr. v. U.S. Dep’t of Def., 355 F. Supp. 2d

98, 104 (D.D.C. 2004). Consequently, where a record is “devoid of any evidence” regarding an

urgency to inform the public, denial of expedited processing is proper. Progress v. Consumer

Fin. Prot. Bureau, No. 17-686 (CKK), 2017 WL 1750263, at *5 (D.D.C. May 4, 2017) (“[T]he

Court in no way concludes that there is not in reality substantial public interest . . . Rather, the

Court merely finds that the current record, which it was Plaintiff’s burden to develop, does not

provide any evidence of this public interest.”). Similarly, where a plaintiff fails to show that the

requested information “will ‘not retain its value if procured through the normal FOIA channels’”

it does not meet its burden of showing an urgency to inform the public. See also Long v. U.S.

Dep’t of Homeland Sec., 436 F. Supp. 2d 38, 43 (D.D.C. 2006) (citing Al-Fayed v. CIA, No. 00-

2092, 2000 WL 34342564 at *5 (D.D.C. Sept 20, 2000); see also Wadelton v. U.S. Dep’t of

State, 941 F. Supp. 2d 120, 122 (D.D.C. 2013) (facts included in a request for expedited

processing did not support a finding that there was “urgency to inform the public”).



                                                  12
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 13 of 23




       Plaintiff’s request letters demonstrate that it fell far short of meeting its burden. Indeed,

after describing that Legal Eagle primarily engaged in disseminating information, and that the

Bolton book prepublication review was a Federal Government activity (both of which

Defendants do not contest), all Plaintiff’s request included to support “urgent need” was a single

cursory and conclusory sentence, without any citation or supporting evidence. See Pl.’s Ex. A.

That single sentence proceeded as follows:

       Similarly, because of the issues surrounding this manuscript and the Government’s
       efforts to prohibit Bolton from providing the requested information—either in his
       book or in Congressional testimony—this request satisfies the compelling need
       standard for expedited processing, since it is made by a person primarily engaged
       in disseminating information to inform the public about Government activity
       involving topics of breaking news.

Pl.’s Ex. A at 4 (first occurrence). This sentence obliquely refers to “the issues surrounding this

manuscript” and “the Government’s efforts to prohibit Bolton from providing the requested

information,” and it concludes that the request “involv[es] topics of breaking news,” but is

entirely devoid of support for any of these assertions. The requests provided no further

information, or any explanation of why the information was time sensitive—nothing at all—to

support a finding of urgency to inform the public on the topic. The denials of expedited

processing were therefore proper.

       It also bears noting that Plaintiff’s requests neglected to include the statutorily required

certified statement that its demonstration of compelling need “be true and correct to the best of

such person’s knowledge and belief.” 5 U.S.C. § 552(a)(6)(E)(vi); see Pl.’s Ex. A. (request

letters containing no such certification). Of course, as to “urgent need,” Plaintiff’s request letters

contained almost no content to certify, which alone makes the Defendants’ denial proper. See

supra at 8-9. Nonetheless, this omission of the required certification presents another, no less

valid, reason for the denial of expedited processing. See, e.g., Gerstein v. CIA, No. 06-4643,

                                                 13
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 14 of 23




2006 WL 3462658 at *3 n.2 (N.D. Cal. Nov. 29, 2006) (noting that the statute requires such a

certified statement, and that plaintiff in that case had provided such a statement).

       Plaintiff claims that “courts do not always strictly” apply the D.C. Circuit’s Al-Fayed test

for “urgency to inform,” and that, instead, this Court should treat the inquiry as “a more holistic

concept, roughly equivalent to whether the material is of ‘extraordinary public interest.’” Pl.’s

Mot. at 6. To support this imprecise standard, Plaintiff cites three cases, two of which are out of

circuit. See id. (citing Nat. Res. Def. Council v. U.S. Dep’t of Energy (“NRDC”), 191 F. Supp.

2d 41, 43 (D.D.C. 2002); ACLU of N. Cal. v. DOD, No. 06-1698, 2006 WL 1469418 at *6 (N.D.

Cal. May 25, 2006); Gerstein v. CIA, No. 06-4643, 2006 WL 3462658 at *6 (N.D. Cal. Nov. 29,

2006)). None of them suggests that this Court should find that Plaintiff satisfied its burden for

expedited processing.

       Only NRDC comes from a court in this district that is bound by Al-Fayed. See NRDC,

191 F. Supp. 2d at 41. But that case appears to have had nothing to do with whether the agencies

improperly denied expedited processing under the Al-Fayed “urgency to inform” standard. See

id. Instead, the court in NRDC granted an expedited motion for a production order requiring the

agency to produce documents in accordance with a particular schedule. See id. at 42 (“Plaintiff

has filed an Expedited Motion for Release of Responsive Records and for a Vaughn Index. . . .

[T]he Court concludes that the Motion should be granted, albeit with somewhat more generous

deadlines”). The NRDC court made no mention whatsoever of Al-Fayed, not because it

considered that case’s “urgency to inform” standard a flexible and “holistic concept,” Pl.’s Mot.

at 6, but because “urgency to inform” was not at issue in the motion before the court.

       As for Gerstein and ACLU, those cases were not bound to follow Al-Fayed, since they

come out of the Ninth Circuit, not D.C. Regardless, those cases demonstrate instances where a



                                                 14
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 15 of 23




requester had, in fact, properly supported a finding of “urgent need to inform the public” upon

the face of the record before the agency. In Gerstein, for example, plaintiff had “pointed to, and

attached copies of, then-recent statements” by public officials demonstrating the urgency of his

requests, and had also attached reports indicating that members of Congress were considering

introducing legislation on the topic of his requests. Gerstein, 2006 WL 3462658, at *4-5.

Plaintiff also represented that a search of a news database had identified 977 news reports over

the last 90 days on the topic of his requests. Id. In ACLU, similarly, plaintiffs provided

“numerous news articles” that demonstrated the “degree and type of media interest” on the topic

of the requests, as well as, inter alia, information indicating that various news organizations

“were competing with each other to get the latest scoop” on the subject of the requests. ACLU,

2006 WL 1469418, at *1, *6. Thus, regardless of how Gerstein and ACLU interpreted the

statutory standard, the record supplied to show “urgent need” in those cases far surpassed the

empty record here.

       Finally, Plaintiff states that “it is highly relevant that Bolton has levied several

accusations at the White House of misconduct,” and describes Bolton’s book as “highly popular

and controversial . . . ‘[w]ith hundreds of thousands of copies around the globe—many in

newsrooms.’” Pl.’s Mot. at 8 & n.3. None of these statements, nor any documentation

supporting them, appeared in the record Plaintiff put before the agencies. See Pl.’s Ex. A. This

court’s review is constrained to “the record before the agency at the time of the determination”

alone. 5 U.S.C. § 552(a)(6)(E)(iii). Because that record did not demonstrate any facts that

supported “urgent need to inform the public,” the Government is entitled to judgment as a matter

of law as to Counts 6, 8, 12, 14, and 18.5


5
  These same arguments would apply to the expedited processing claims against NSC-RAISMD
in the event the claims survived the partial motion to dismiss.
                                                  15
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 16 of 23




       III.    The Level of Detail Contained in Defendants’ Response Letters is Irrelevant.
       Relying on a misreading of Judge Berman Jackson’s recent decision in Citizens for

Responsibility & Ethics in Washington (“CREW”) v. DOJ, 436 F. Supp. 3d 354, 359 (D.D.C.

2020), Plaintiff argues that the Defendants’ purported failure to include adequate reasoning in its

response letters means that this Court should find that the expedited processing denials were

wrongly decided. This is wrong for a number of reasons.

       First, the argument badly misconstrues Judge Berman Jackson’s invocation of the

Administrative Procedure Act in the CREW case. An agency may determine, by regulation,

“other cases” in which to grant expedited processing beyond the two statutory bases. 5 U.S.C. §

552(a)(6)(E)(i)(II); see Stat. and Reg. Bkgd., supra. When an agency denies a request for

expedited processing under its regulatory bases, judicial review is typically deferential. See Al-

Fayed, 254 F.3d at 307 n.7 (correct standard of review of such denials is “reasonableness”). In

CREW, Judge Berman Jackson simply determined that where an agency had not adequately

explained its reasoning to deny expedited processing under one of its regulatory bases, it “is

entitled to little deference,” notwithstanding Al-Fayed. See CREW, 436 F. Supp. 3d at 361.

       This holding is completely irrelevant to this case, for which de novo review is proper in

any event. See Al-Fayed, 254 F.3d at 307-08 (decisions denying expedited processing for failure

to establish “compelling need” under § 552(a)(6)(E)(i)(I) are reviewed de novo). The fact

remains that Plaintiff did not in its request include any information demonstrating an urgent need

for the requested documents; it thus patently fell short of meeting its burden. See supra Pt. II.

Denial was proper, regardless of the language of the Defendants’ response letters or the standard

of review.

       Second, Plaintiff appears to confuse the burden of proof when it argues that “the Court

cannot allow the agencies to offer post hoc rationalizations for their determinations.” Pl.’s Mot.

                                                 16
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 17 of 23




at 10. The burden of showing a compelling need for expedited processing is on the requester,

not the agencies—if a requester does not make the requisite showing at the time when it requests

expedited processing, the request will be denied. See 5 U.S.C. § 552(a)(6)(E)(iii). No lack of

detail in the agencies’ response letters can change this inescapable fact.

       As best Defendants can tell, Plaintiff’s interpretation appears to be an attempt to shoehorn

an APA arbitrary and capricious claim into this case that does not appear in its Amended

Complaint, see Am. Compl, and such a claim would in any event be improper. FOIA contains

its own statutory review provision for denials of expedited processing, and thus a challenge to

such denial is brought appropriately under FOIA. Even if Plaintiff had properly pled, and could

have pled, an APA claim, however, it would be of little use to Plaintiff. The proper remedy for

an APA violation is a remand to the agencies for further explanation, not an order overturning

the agencies’ decision. See, e.g., Am. Horse Prot. Ass’n v. Lyng, 812 F.2d 1, 5, 7 (D.C. Cir.

1987) (remand in APA cases is appropriate except in the “only in the rarest and most compelling

of circumstances” (citation omitted)). In any event, an arbitrary and capricious claim is not pled

here, and Defendants’ decision to deny the request was proper given the lack of detail included

in Plaintiff’s requests for expedited processing.

       IV.     DOJ’s Independent Determination to Grant Expedited Processing is Not
               Determinative, Nor is It an “OLC Opinion” Entitled to Deference.

       As the D.C. Circuit recognized in Al-Fayed, courts do not defer to agency interpretations

of FOIA because “no one federal agency administers FOIA” and “one agency’s interpretation of

FOIA is therefore no more deserving of judicial respect than the interpretation of any other

agency.” Al-Fayed, 254 F.3d at 307 (citing Tax Analysts v. IRS, 117 F.3d 607, 613 (D.C. Cir.

1997)) (internal citations omitted). Plaintiff, however, believes that DOJ’s grant of expedited

processing as to Plaintiff’s FOIA requests to OLC, a component of DOJ, should control the other

                                                    17
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 18 of 23




Defendants’ decisions as to similar requests, because Plaintiff considers these grants of expedited

processing to be “OLC opinions” that bind the Executive Branch. Pl.’s Mot. 4-5.

       This argument is far-fetched and ridiculous on its face. As part of its many advisory

functions, OLC does issue formal opinions pursuant to DOJ regulation. See 28 C.F.R. § 0.25

(describing functions of OLC). But not every decision or action by OLC is an “OLC opinion,”

and, plainly, OLC’s administration of its own internal FOIA operations is separate from its

statutory role in providing advice to other agencies, the Attorney General, or the White House.

The notion that OLC’s decision to grant expedition constitutes a formal opinion that binds the

government as a whole is fanciful and entirely unfounded, and should be swiftly rejected.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s Partial Motion for Summary Judgment should be

denied, and Defendants’ Partial Motion should be granted. The Court should issue judgment as a

matter of law in Defendants’ favor as to Counts 2, 4, 6, 8, 12, 14, 16 and 18.


 DATED: September 18, 2020                     Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               /s/ Christopher R. Healy
                                               CHRISTOPHER R. HEALY
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs
                                               Branch 1100 L St, N.W.
                                               Washington, D.C. 20530
                                               Telephone: (202) 514-8095
                                               Facsimile: (202) 616-8470
                                               E-mail: Christopher.Healy@usdoj.gov


                                                18
        Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 19 of 23




                                               Counsel for Defendants


                                CERTIFICATE OF SERVICE


       I hereby certify that on September 18, 2020, a copy of the foregoing was filed electronically

via the Court’s ECF system, which effects service upon counsel of record.



                                             /s/ Christopher R. Healy

                                             Christopher R. Healy
                                             Trial Attorney, U.S. Department of Justice




                                                19
         Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 20 of 23




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                  Plaintiff,
 v.
                                                       Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                    DEFENDANTS’ STATEMENT OF
 INFORMATION MANAGEMENT                               MATERIAL FACTS AS TO WHICH
 DIRECTORATE, et. al.,                                THERE IS NO GENUINE DISPUTE,
                                                      AND RESPONSE TO PLAINTIFF’S
                  Defendants.                        STATEMENT OF MATERIAL FACTS



       Pursuant to Local Rule 7(h), Defendants provide this Statement of Material Facts

as to which there is no genuine dispute.

       1. Plaintiff submitted sixteen Freedom of Information Act requests dated

           between February 18, 2020 and May 26, 2020 for records related to the

           prepublication review of the book The Room Where it Happened, written by

           former National Security Advisor John Bolton. See Pl.’s Ex. A.

       2. Plaintiff requested expedited processing for all of these requests. See id.

       3. For twelve of the letters, see id., Plaintiff’s expedited processing request was

           limited to the following language only:

           My client has no commercial interest in this information. Legal Eagle runs the
           LegalEagle YouTube channel (https://www.youtube.com/legaleagle), which is
           the most popular YouTube channel focused on legal issues—as well as one of
           the fastest growing educational channels, in the world—with more than
           834,000 subscribers, 5 million monthly views, and 70 million total video views.
           Accordingly, Legal Eagle qualifies as a representative of the news media.
           Furthermore, Legal Eagle intend to use this information to significantly
           contribute to public understanding about a topic of significant public interest
           involving the operations or activities of the Government. For this reason we
           request a public interest fee waiver for this request, and we do not agree to pay
           any fees.

                                                20
 Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 21 of 23




   The subject of this request clearly concerns the operations or activities of the
   Government. Bolton’s entire manuscript concerns the operations or activities
   of the Government. Moreover, the requested information will shed significant
   light on the prepublication review process used in this case—itself a
   Government activity. The requested material is likely to significantly contribute
   to public understanding of the Government operations or activities in question.
   One of the most popular LegalEagle segments is the “Real Law Review” series,
   in which the host explains the legal issues behind major stories in the news. In
   recent months, this has included discussions about executive power, privileges,
   impeachment, and related issues— all of which are relevant to this request. This
   built in audience, coupled with Legal Eagle’s recognized expertise in this type
   of analysis, ensures that the requested information will be synthesized,
   packaged, and explained in terms which will significantly improve the
   understanding of these issues by a large segment of the general public.

   Similarly, because of the issues surrounding this manuscript and the
   Government’s efforts to prohibit Bolton from providing the requested
   information—either in his book or in Congressional testimony—this request
   satisfies the compelling need standard for expedited processing, since it is made
   by a person primarily engaged in disseminating information to inform the
   public about Government activity involving topics of breaking news.

4. For one of the three letters sent to NSC-RAISMD, see Pl.’s Ex. A at 29,

   Plaintiff included the following sentence after the conclusion of the

   paragraphs in Fact 3:

   While these guidance documents may not be directly about Bolton or his
   book, they are the rules that your office will be following when conducting
   this review, and therefore they are directly related to the topic of widespread
   media interest.

5. In its two letters to the DOJ’s Office of Legal Counsel requesting opinions discussing

   prepublication review, see id. at 33, Plaintiff added the following sentence at the end

   of the paragraphs described in Fact 3:

   While most or all of these opinions are unlikely to be about this book, they are
   still directly related to the topic of widespread media interest, since the
   Government is likely to be considering them when reviewing Bolton’s book.




                                        21
           Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 22 of 23




          6. In a request letter sent to NARA that sought prior prepublication review policies and

              guidance documents from the George W. Bush Presidential Library, see id. at 30,

              Plaintiff deleted the paragraphs described in Fact 3 and replaced it with the one

              below:

              Because of the issues surrounding the Government’s efforts to censor all or part
              of former National Security Advisor John Bolton’s book The Room Where It
              Happened, this request satisfies the compelling need standard for expedited
              processing, since it is made by a person primarily engaged in disseminating
              information6 to inform the public about Government activity involving topics
              of breaking news. While these guidance documents will obviously not be about
              this book—and may not even be current—they are still directly related to the
              topic of widespread media interest, since very little is known about the
              prepublication review process used by the NSC, and the rules used by the
              George W. Bush administration are the most recent such documents readily
              accessible by the public.

          7. Plaintiff’s request letters contained no further evidence of its compelling need for

              expedited processing, beyond the statements reproduced here. See generally id.

          8. Defendants CIA, DOD, State, NARA, and ODNI denied Plaintiffs’ requests

              for expedited processing. See Pl’s Ex. B.

          9. NSC-RAISMD did not issue a determination regarding Legal Eagle’s requests

              for expedited processing.

    Also Pursuant to Local Rule 7(h), Defendants state that there are no genuine issues to be

    litigated among Plaintiff’s material facts. ECF No. 13 at 14.


    DATED: September 18, 2020                    Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General

                                                 ELIZABETH J. SHAPIRO
                                                 Deputy Director, Federal Programs Branch
6
 At this location in the text Plaintiff appended a footnote describing the Legal Eagle YouTube
channel and its popularity. See id. at 30.
                                                   22
Case 1:20-cv-01732-RC Document 21 Filed 09/18/20 Page 23 of 23




                             /s/ Christopher R. Healy
                             CHRISTOPHER R. HEALY
                             Trial Attorney
                             U.S. Department of Justice
                             Civil Division, Federal Programs
                             Branch 1100 L St, N.W.
                             Washington, D.C. 20530
                             Telephone: (202) 514-8095
                             Facsimile: (202) 616-8470
                             E-mail: Christopher.Healy@usdoj.gov

                             Counsel for Defendants




                              23
